LINDLEY, District Judge,
dissenting.
It iseems to me that when Wheelelr recorded its mortgage it became a junior mortgagee; that, when Grebe’s mortgage expired, by the terms of the Indiana statute, it became void as to the junior mortgagee, and that, thereupon, Grebe’s lien having expired, Wheeler became a first mortgagee. Nor do I believe that the language of the first mortgage, creates any estoppel as againist Wheeler to claim that its mortgage is now a first lien.
I would affirm the judgment.